 

Exhibit 10.10

 

THIS AMENDED AND RESTATED CONVERTIBLE UNSECURED PROMISSORY NOTE AND ANY
SECURITIES INTO WHICH THIS AMENDED AND RESTATED CONVERTIBLE UNSECURED PROMISSORY
NOTE IS CONVERTIBLE HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR QUALIFIED UNDER ANY
STATE SECURITIES LAWS. SUCH SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR QUALIFICATION OR AN EXEMPTION THEREFROM UNDER
SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

 

THIS AMENDED AND RESTATED CONVERTIBLE UNSECURED PROMISSORY NOTE AND ANY
SECURITIES INTO WHICH THIS AMENDED AND RESTATED CONVERTIBLE UNSECURED PROMISSORY
NOTE IS CONVERTIBLE ARE SUBJECT TO RESTRICTIONS ON TRANSFER CONTAINED IN THAT
CERTAIN AMENDED AND RESTATED NOTE PURCHASE AGREEMENT, DATED MAY 31,2013, WHICH
RESTRICTIONS ON TRANSFER ARE INCORPORATED HEREIN BY REFERENCE.

 

AMENDED AND RESTATED

 

CONVERTIBLE UNSECURED PROMISSORY NOTE 

 

$1,002,800.00* June 11, 2013   New York, New York

 

FOR VALUE RECEIVED, Grandparents.com, Inc., a Delaware corporation (the
“Company”), promises to pay to the order of _______________ or its registered
assigns (“Holder”), the principal sum of $1,002,800 with interest compounded
annually on the outstanding principal amount at the rate of twelve percent (12%)
per annum (computed on the basis of actual calendar days elapsed and a year of
365 days) or, if less, at the highest rate of interest then permitted under
applicable law (the “Applicable Rate”); provided, however, that in the event of
an Event of Default, the Applicable Rate shall be eighteen percent (18%) per
annum (computed on the basis of actual calendar days elapsed and a year of 365
days) or, if less, at the highest rate of interest then permitted under
applicable law. Interest commenced accruing as of May 31, 2013 and shall
continue on the outstanding principal of this Convertible Unsecured Promissory
Note (this “Note”) until paid or converted in accordance with the provisions
hereof. Notwithstanding the foregoing (and for the avoidance of doubt), interest
on this Note shall not be due and payable until the Maturity Date (as defined
below).

 

This Note amends, restates and renews, in its entirety, that certain Convertible
Unsecured Promissory Note of the Company in favor of the Holder, dated May 31,
2013, in the original principal sum of $1,002,800.00 (the “Original Note”). This
Note is a replacement of and is not in addition to the Original Note. Upon
execution and delivery of this Note by the Company to the Holder, the Original
Note shall no longer be in force or effect.

 

 

 

 

1.            Definitions. Capitalized terms used but not defined herein shall
have the meanings given them in the Agreement (as defined below).

 

2.            Note Purchase Agreement. This Note is issued pursuant to the terms
of that certain Amended and Restated Note Purchase Agreement (the “Agreement”)
dated as of May 31, 2013, by and among the Company and Holder. Subject to
Section 3 hereof, this Note is convertible into Common Stock in accordance with
Section 2.3 of the Agreement. Upon the occurrence of any one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Note may be declared to be or may automatically become immediately due
and payable as provided in the Agreement.

 

3.            Beneficial Ownership Restrictions.

 

(a)          Notwithstanding anything to the contrary set forth in this Note or
any other Transaction Document (including, without limitation, the Agreement),
at no time may the Holder convert any part of this Note if the number of shares
of Common Stock to be issued pursuant to such conversion, when aggregated with
all other shares of Common Stock owned by the Holder at such time, would result
in the Holder beneficially owning (as determined in accordance with Section
13(d) of the Exchange Act, and the rules there under) in excess of 4.99% of the
then issued and outstanding shares of Common Stock outstanding at such time;
provided, however, that upon a Holder providing the Company with sixty-one (61)
days notice (the “Waiver Notice”) that such Holder would like to waive this
Section 3(a) with regard to any or all shares of Common Stock issuable upon
conversion of this Note, this Section 3(a) shall be of no force or effect with
regard to shares of Common Stock referenced in the Waiver Notice.

 

(b)          Notwithstanding anything to the contrary set forth in this Note or
any other Transaction Document (including, without limitation, the Agreement),
at no time may Holder convert any part of this Note if the number of shares of
Common Stock to be issued pursuant to such conversion, when aggregated with all
other shares of Common Stock owned by Holder at such time, would result in
Holder beneficially owning (as determined in accordance with Section 13(d) of
the Exchange Act, and the rules there under) in excess of 9.99% of the then
issued and outstanding shares of Common Stock outstanding at such time;
provided, however, that upon Holder providing the Company with a Waiver Notice
that Holder would like to waive this Section 3(b) with regard to any or all
shares of Common Stock issuable upon conversion of this Note, this Section 3(b)
shall be of no force or effect with regard to such shares of Common Stock
referenced in the Waiver Notice.

 

4.            Maturity. Unless sooner paid or converted in accordance with the
terms hereof, the entire unpaid principal amount and all unpaid accrued interest
under this Note shall become fully due and payable on the earlier of (i) June 2,
2014, or (ii) the acceleration of the maturity of this Note by Holder upon the
occurrence of an Event of Default (such earlier date, the “Maturity Date”).

 

5.            Payments.

 

(a)          Form of Payment. All payments of interest and principal (other than
payment by way of conversion) shall be in lawful money of the United States of
America to Holder, at the address specified in the Agreement, or at such other
address as may be specified from time to time by Holder in a written notice
delivered to the Company. All payments shall be applied first to accrued
interest, and thereafter to principal.

 

2

 

  

(b)          Prepayment. The Company shall have the right to prepay, upon five
(5) Business Days written notice, any amounts owed under this Note in whole or
in part at any time without the prior written consent of Holder.

 

6.            Lost, Stolen, Destroyed or Mutilated Notes. In case this Note
shall be mutilated, lost, stolen or destroyed, the Company shall issue a new
Note of like date, tenor and denomination and deliver the same in exchange and
substitution for and upon surrender and cancellation of such mutilated Note, or
in lieu of such Note lost, stolen or destroyed, upon receipt of evidence
satisfactory to the Company of the loss, theft or destruction of such Note.

 

7.            Governing Law. This Note is to be construed in accordance with and
governed by the laws of the State of New York, without giving effect to the
conflict of laws principles thereof.

 

8.            Amendment and Waiver. Any term of this Note may be amended and the
observance of any term of this Note may be waived (either generally or in a
particular instance and either retroactively or prospectively), in accordance
with Section 8.7 of the Agreement.

 

9.            Notices. Except as may be otherwise provided herein, all notices,
requests, waivers and other communications made pursuant to this Note shall be
made in accordance with Section 8.6 of the Agreement.

 

10.          Severability. If one or more provisions of this Note are held to be
unenforceable under applicable law, such provision(s) shall be excluded from
this Note and the balance of this Note shall be interpreted as if such provision
were so excluded and shall be enforceable in accordance with its terms.

 

11.          Assignment. The Company shall not have the right to assign its
rights and obligations hereunder or any interest herein.

 

12.          Remedies Cumulative; Failure or Indulgence Not a Waiver. The
remedies provided in this Note shall be cumulative and in addition to all other
remedies available under this Note and any of the other Transaction Documents.
No failure or delay on the part of Holder in the exercise of any power, right or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.

 

13.          Payments. Whenever any payment of cash is to be made by the Company
to any Person pursuant to this Note, such payment shall be made in lawful money
of the United States of America by a check drawn on the account of the Company
and sent via overnight courier service to such Person at such address as
previously provided to the Company in writing (which address, in the case of
Holder as of the date of issuance hereof, shall initially be the address for
Holder as set forth in the Agreement); provided that Holder may elect to receive
a payment of cash via wire transfer of immediately available funds by providing
the Company with not less than two (2) Business Days prior written notice
setting out such request and Holder’s wire transfer instructions. Whenever any
payment to be made shall otherwise be due on a day which is not a Business Day,
such payment shall be made on the immediately succeeding Business Day and such
extension of time shall be included in the computation of accrued interest.

 



3

 

 

14.         Excessive Interest. Notwithstanding any other provision herein to
the contrary, this Note is hereby expressly limited so that the interest rate
charged hereunder shall at no time exceed the maximum rate permitted by
applicable law. If, for any circumstance whatsoever, the interest rate charged
exceeds the maximum rate permitted by applicable law, the interest rate shall be
reduced to the maximum rate permitted, and if Holder shall have received an
amount that would cause the interest rate charged to be in excess of the maximum
rate permitted, such amount that would be excessive interest shall be applied to
the reduction of the principal amount owing hereunder (without charge for
prepayment) and not to the payment of interest, or if such excessive interest
exceeds the unpaid balance of principal, such excess shall be refunded to the
Company.

 

15.         Waiver of Notice. To the extent permitted by law, the Company hereby
waives demand, notice, protest and all other demands and notices in connection
with the delivery, acceptance, performance, default or enforcement of this Note
and the Transaction Documents.

 

4

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by its
officers, thereunto duly authorized as of the date first above written.

 

  GRANDPARENTS.COM, INC.           By:         Name: Steve Leber     Title:
Co-Chief Executive Officer

 

[Signature Page to Convertible Promissory Note]

 



 

